      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEVORA SHABTAI,
                   Plaintiff,
            -against-
                                                 20-cv-10868 (JGK)
GOLDIE SHABTAI; NEW YORK
GUARDIANSHIP SERVICES; DAVID                    MEMORANDUM OPINION
BLAU; JEREMY SILBERT; MORDECHAI                      AND ORDER
BULS; PETER STRAUSS; KEN
BAROCAS; MORGAN RUSSELL; DANIEL
MILLER,
                   Defendants.


JOHN G. KOELTL, United States District Judge:

     Plaintiff Devora Shabtai brings this pro se action, for

which the filing fee has been paid, invoking the Court’s federal

question and supplemental jurisdiction, 28 U.S.C. §§ 1331, 1367.

The Court dismisses the complaint without prejudice for the

reasons set forth below.

                          STANDARD OF REVIEW

     The Court has the authority to dismiss sua sponte a

complaint for which the filing fee has been paid where the

pleading presents no arguably meritorious issue, see Fitzgerald

v. First East Seventh Tenants Corp., 221 F.3d 362, 363-64 (2d

Cir. 2000) (per curiam), or for lack of subject matter

jurisdiction, Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999), so long as the plaintiff is given notice and “an

opportunity to be heard.” Thomas v. Scully, 943 F.2d 259, 260
      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 2 of 10



(2d Cir. 1991) (per curiam); see also Perez v. Ortiz, 849 F.2d

793, 797 (2d Cir. 1988). The Court is obliged, however, to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d

66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau

of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).

                               BACKGROUND

     This complaint relates to a guardianship proceeding in

Kings County regarding the plaintiff’s since-deceased mother.

Named as defendants are Goldie Shabtai, the plaintiff’s sister;

New York Guardianship Services (“NYGS”); David Blau, the

executive director of NYGS; Jeremy Silbert, the guardian acting

on behalf of the NYGS; Mordechai Buls, an attorney for NYGS;

Peter Strauss, Goldie Shabtai’s lawyer; Ken Barocas, the court-

appointed lawyer for plaintiff’s mother; Morgan Russell, the

plaintiff’s former lawyer in the guardianship proceedings; and

Daniel Miller, the court evaluator. The plaintiff and all

defendants, except Goldie Shabtai, reside in New York; Goldie

Shabtai resides in Israel. The plaintiff invokes the Court’s

federal question and supplemental jurisdiction, alleging a civil

rights violation and several state law claims, and she seeks

millions of dollars in damages.




                                    2
      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 3 of 10



     The gist of the complaint is that the defendants have

violated the plaintiff’s civil rights and committed other

misconduct in the state court guardianship proceeding. The

plaintiff alleges that the defendants have tried to have her

committed to a mental hospital. (Am. Compl. ¶ 67.) The plaintiff

accuses her sister Goldie of being “delusional” and of engaging

in crime. (Id. ¶¶ 22, 25). According to the plaintiff, the

defendants conspired to use the guardianship proceedings to

override the plaintiff’s father’s will and gain control of her

parent’s estate. (Id. ¶ 4.)

                               DISCUSSION

A.   Federal Claims

     The plaintiff invokes the Court’s federal question

jurisdiction, and alleges generally that the defendants violated

her civil rights. The Court construes this assertion as alleging

claims under 42 U.S.C. § 1983. To state a claim under

Section 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was

violated, and (2) the right was violated by a person acting

under the color of state law, or a “state actor.” West v.

Atkins, 487 U.S. 42, 48-49 (1988).

     “Because the United States Constitution regulates only the

Government, not private parties, a litigant claiming that [her]

constitutional rights have been violated must first establish



                                    3
      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 4 of 10



that the challenged conduct constitutes state action.” Fabrikant

v. French, 691 F.3d 193, 206 (2d Cir. 2012) (internal quotation

marks omitted); American Mfrs. Mut. Ins. Co. v. Sullivan, 526

U.S. 40, 50 (1999) (“Private conduct, no matter how

discriminatory or wrongful, is generally beyond the reach of §

1983.”) (quotations omitted). “State action requires both . . .

the exercise of some right or privilege created by the State”

and the involvement of “a person who may fairly be said to be a

state actor.” Flagg v. Yonkers Sav. & Loan Ass’ n, FA, 396 F.3d

178, 186 (2d Cir. 2005) (internal quotation marks and brackets

omitted).

     The representation of a defendant by private counsel

generally does not constitute the degree of state involvement or

interference necessary to establish a claim under § 1983, even

where the attorney is appointed by the court. See Bourdon v.

Loughren, 386 F.3d 88, 90 (2d Cir. 2004) (citing Polk Cnty. v.

Dodson, 454 U.S. 312, 324-25 (1981)); see also Schnabel v.

Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid

organization ordinarily is not a state actor for purposes of

Section 1983). Similarly, other private entities and individuals

acting pursuant to court orders are not considered state

actors. See Galanova v. Portnoy, 432 F. Supp.3d 433, 445-46

(S.D.N.Y. 2020); Duboys ex rel. Duboys v. Bomba, 199 F. Supp.2d

166, 170 (S.D.N.Y. 2002) (“[A] court appointment of a private


                                    4
      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 5 of 10



individual is not sufficient to establish state action.”), aff'd

sub nom, Duboys v. Bomba, 62 F. App’x 404 (2d Cir. 2003)

(summary order). Thus, the fact that NYGS, Jeremy Silbery, Ken

Barocas, and Daniel Miller were appointed by the state court

judge presiding over the guardianship proceeding to act as the

temporary guardian, lawyer, and court evaluator for the

plaintiff’s mother, respectively, is insufficient to show that

they acted under color of state law.

     In the amended complaint, the plaintiff also mentions an

“ADA claim,” Am. Compl. at 1, but does not provide any

explanation or additional detail of the substance of any claim

under the Americans with Disabilities Act, 42 U.S.C. § 12101, et

seq. (“ADA”). Without further detail, the Court cannot determine

the basis for any ADA claim but makes the following

observations. Title I of the ADA prohibits distrimination

“against a qualified individual on the basis of disability” by

“covered entit[ies]” in regard to “job application procedures,

the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and

privileges of employment,” 42 U.S.C. § 12112(a), and defines

“covered entit[ies]” as “an employer, employment agency, labor

organization, or joint labor-management committee,” id. §

12111(2). Because none of the defendants here are covered

entities in relation to the plaintiff, Title I of the ADA is


                                    5
      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 6 of 10



plainly inapplicable. Title II of the ADA provides that “no

qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public

entity, or be subjected to discrimination by any such entity,”

id. § 12132(a), and “public entity” is defined as “any State and

local government,” “any department, agency, special purpose

district, or other instrumentality of a State or States or local

government” and “the National Railroad Passanger corporation,

and any commenter authority,” id. §§ 12131(1)(A)-(C). For the

same reasons that none of the defendants qualify as state actors

for purposes of Section 1983, none of them are a “public

entity.” See Green v. City of N.Y., 465 F.3d 65, 79 (2d Cir.

2006) (interpreting “instrumentality of a State” to mean “a

creature of a state or municipality” and rejecting a claim that

a private hospital performing services under contract with a

city was a “public entity”). Finally, Title III of the ADA

prohibits discrimination on the basis of disability in the “full

and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or

operates a place of public accomodation,” 42 U.S.C. § 12182(a),

and “full and equal enjoyment of specified public

transcoporation services,” id. § 12184(a). The plaintiff has


                                    6
      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 7 of 10



failed to make any specific allegation that this provision was

violated.

     Because the plaintiff has failed to provide facts

suggesting state action to support a Section 1983 claim, or

sufficient details to support an ADA claim, the federal claims

are dismissed without prejudice.

B.   State Law Claims

     With respect to the remaining claims, all brought under

various state laws, unless the Court finds that it has diversity

jurisdiction, the Court must determine whether to exercise

supplemental jurisdiction.

     To establish diversity jurisdiction under 28 U.S.C. § 1332,

a plaintiff must first allege that the plaintiff and the

defendants are citizens of different states. Wis. Dep’ t of

Corr. v. Schacht, 524 U.S. 381, 388 (1998). In addition, the

plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the

statutory jurisdictional amount. See 28 U.S.C. § 1332(a);

Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221

(2d Cir. 2006) (citation and internal quotation marks omitted).

     The plaintiff indicates in the complaint that she and all

but one of the defendants reside in New York. The plaintiff has

failed to allege that she and the defendands are citizens of

different states and therefore she has failed to allege complete


                                    7
      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 8 of 10



diversity of citizenship. Accordingly, the Court lacks diversity

jurisdiction over this matter.

     Pursuant to 28 U.S.C. § 1367, federal courts can exercise

supplemental subject matter jurisdiction over state law claims

that derive from the same “common nucleus of operative fact” as

the federal claims brought in the same action. Briarpatch Ltd.,

L.P. v. Phx. Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004).

However, once the Court dismisses the federal claims, the Court

may decline to exercise supplemental jurisdiction. See 28 U.S.C.

§ 1367(c)(3); Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118,

122 (2d Cir. 2006).

     Because the Court has dismissed the federal claim brought

in this action, it may decline to exercise supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(c)(3). “Once a

district court’s discretion is triggered under § 1367(c)(3), it

balances the traditional ‘values of judicial economy,

convenience, fairness, and comity’ in deciding whether to

exercise jurisdiction.” Kolari, 455 F.3d at 122 (quoting

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

“[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of [these] factors . . .

will point toward declining to exercise jurisdiction over the

remaining state-law claims.” Cohill, 484 U.S. at 350 n.7. This

is plainly the case here. After dismissing the federal claims,


                                    8
      Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 9 of 10



the Court’s duty would be limited to considering state law

claims. Such “[n]eedless decisions of state law should be

avoided both as a matter of comity and to promote justice

between the parties, by procuring for them a surer-footed

reading of applicable law.” United Mine Workers v. Gibbs, 383

U.S. 715, 726 (1966). Furthermore, the pre-discovery stage of

the litigation means that the factors of judicial economy,

convenience, fairness, and comity point toward declining

supplemental jurisdiction. See Page v. Oath Inc., No. 17-cv-

6990, 2018 WL 1406621, at *4 (S.D.N.Y. Mar. 20, 2018), aff'd sub

nom, Page v. United States Agency for Glob. Media, 797 F. App'x

550 (2d Cir. 2019).

     Accordingly, the state law claims are dismissed without

prejudice for lack of subject matter jurisdiction.

                               CONCLUSION

     For reasons stated above, the amended complaint is

dismissed without prejudice. The Court grants Plaintiff 30 days’

leave to file an amended complaint that addresses the

deficiencies set forth in this order.

     The Clerk of Court is directed to mail a copy of this order

to Plaintiff and note service on the docket.

     The Court certifies under 28 U.S.C. § 1915(a)(3) that any

appeal from this order would not be taken in good faith, and

therefore in forma pauperis status is denied for the purpose of


                                    9
     Case 1:20-cv-10868-JGK Document 19 Filed 04/16/21 Page 10 of 10



an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

SO ORDERED.

April 16, 2021
New York, New York
                                            /s/ John G. Koeltl
                                               JOHN G. KOELTL
                                        United States District Judge




                                   10
